DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 4/13/2022 has been entered.

Notice to Applicant
3.	This communication is in response to the communication filed 6/8/2020.  Claims 1, 7, 13, 15 and 17 are currently amended. Claims 1-17 are currently pending.

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.1.	Claims 1-17 are rejected under 35 U.S.C. § 101 because while the claims (1) are to a statutory category (i.e., process, machine, manufacture or composition of matter, the claims (2A1) recite an abstract idea (i.e., a law of nature, a natural phenomenon); (2A2) do not recite additional elements that integrate the abstract idea into a practical application; and (2B) are not directed to significantly more than the abstract idea itself.
In regards to (1), claims 1-17 are to a statutory category. For example, independent claim 1 is directed, in part, to a method (i.e., statutory categories including a process, machine, manufacture or composition of matter) for practicing a health care procedure by

CLAIM 1:
a non-transitory computer-readable storage medium having thereon a plurality of case packages, each said case package having an associated unique identifier and comprising a plurality of displays for practicing a medical health care procedure, said medical health care procedure including a plurality of steps to be performed in a predefined sequence, and each one of said displays corresponding to one of said plurality of steps, wherein each display in said plurality of displays includes at least one completion condition required to be completed for advancement through said each display;

providing a client device in communication with said server computer, said client device having a user input means and a screen, and a non-transitory computer-readable storage medium containing simulator software configured to execute any case package in said plurality of case packages;

receiving at said server computer a request comprising a received identifier associated with one case package in said plurality of case packages;

said server computer selecting from said plurality of case packages a selected case package having an associated unique identifier corresponding to said received identifier; 

receiving at said client computer said selected case package;

said simulator software on said client device causing to be displayed on said screen a first display of said plurality of displays of said selected case package;

via said input means, a user completing said completion condition of said first display by said user manipulating said first display in a manner mimicking the performance of said step of said medical health care procedure corresponding to said first display;

only after said user completing said completion condition, displaying on said screen a next display in said plurality of displays.

*The limitations in bold cannot be reasonably and practically performed in the human mind and/or with pen and paper and are considered additional elements that are further analyzed below in subsequent steps of the 101 analysis.


In regards to (2A1), claims 1-17, recite and are directed to an abstract idea.  More specifically, independent claim 1 includes one or more limitations that correspond to an abstract idea including mathematical concepts, mental processes and/or certain methods of organizing human activity. For example, claim 1 is directed to practicing a health care procedure using simulator software to induce behavior change which is managing human interactions and certain methods of organizing human activity which encompasses both certain activity of a single person, certain activity that involves multiple people, and certain activity between a person and a computer. The dependent claims include all of the limitations of their respective independent claims and thus are directed to the same abstract idea identified for the independent claim but further describe the elements and/or recite field of use limitations. 
In regards to (2A2), the claims do not recite additional elements that integrate the abstract idea into a practical application. The claims additional elements (i.e., identified above) do not integrate the abstract idea into a practical application because the additional elements merely add insignificant extra-solution activity to the abstract idea; merely link the use of the judicial exception to a particular technological environment or field of use; and/or simply append technologies and functions, specified at a high level of generality, to the abstract idea (i.e., the additional elements do not amount to more than a recitation of the words “apply it” (or an equivalent) or are more than mere instructions to implement an abstract idea or other exception on a computer). For example, the additional elements do not recite improvements to the functioning of a computer, or to any other technology or technical field—the additional elements merely recite general purpose computer technology; the additional elements do not recite applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition—there is no actual administration of a particular treatment; the additional elements do not recite applying the judicial exception with, or by use of, a particular machine—the additional elements merely recite general purpose computer technology; the additional elements do not recite limitations effecting a transformation or reduction of a particular article to a different state or thing—the additional elements do not recite transformation such as a rubber mold process; the additional elements do not recite applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment—the additional elements merely leverage general purpose computer technology to link the abstract idea to a technological environment.
For example, Claim 1 recites:
a non-transitory computer-readable storage medium having thereon a plurality of case packages, each said case package having an associated unique identifier and comprising a plurality of displays for practicing a medical health care procedure, said medical health care procedure including a plurality of steps to be performed in a predefined sequence, and each one of said displays corresponding to one of said plurality of steps, wherein each display in said plurality of displays includes at least one completion condition required to be completed for advancement through said each display;

This limitation merely recites generic computer technology (e.g., a non-transitory computer-readable storage medium, a display) and health care procedure steps at a high-level of generality.

providing a client device in communication with said server computer, said client device having a user input means and a screen, and a non-transitory computer-readable storage medium containing simulator software configured to execute any case package in said plurality of case packages;

This limitation merely recites generic computer technology (e.g., a client device in communication with said server computer, input means and a screen, a non-transitory computer-readable storage medium, simulator software) at a high-level of generality and merely providing such generic computer technology is considered insignificant extra-solution activity that does not add significantly more to the abstract idea.

receiving at said server computer a request comprising a received identifier associated with one case package in said plurality of case packages;

This limitation merely recites generic computer technology (e.g., a server computer) at a high-level of generality and merely receiving information (i.e., a received identifier) is considered insignificant extra-solution activity that does not add significantly more to the abstract idea.

said server computer selecting from said plurality of case packages a selected case package having an associated unique identifier corresponding to said received identifier; 

This limitation merely recites generic computer technology (e.g., said server computer) at a high-level of generality and merely providing such generic computer technology to automate what could otherwise be done manually by a user (i.e., selecting) is considered insignificant extra-solution activity that does not add significantly more to the abstract idea.


receiving at said client computer said selected case package;

This limitation merely recites generic computer technology (e.g., said client computer) at a high-level of generality and merely receiving information (i.e., selected case package) is considered insignificant extra-solution activity that does not add significantly more to the abstract idea.


said simulator software on said client device causing to be displayed on said screen a first display of said plurality of displays of said selected case package;

This limitation merely recites generic computer technology (e.g., said simulator software, said client device, said screen) at a high-level of generality and merely displaying information (i.e., a first display) is considered insignificant extra-solution activity that does not add significantly more to the abstract idea.

via said input means, a user completing said completion condition of said first display by said user manipulating said first display in a manner mimicking the performance of said step of said medical health care procedure corresponding to said first display;

This limitation merely recites generic computer technology (e.g., said input means) at a high-level of generality and merely performing actions which can be done manually by a user is considered insignificant extra-solution activity that does not add significantly more to the abstract idea. Here, the pending claims broadly recites a “health care procedure” which could, under a broad and reasonable interpretation (BRI) simply be patient registration whereby a user uses an input device (e.g., keyboard) to “manipulate” a first display (e.g., interface display) to perform the step of selecting, entering, and the like, patient information (i.e., “mimicking” the performance of said step).


only after said user completing said completion condition, displaying on said screen a next display in said plurality of displays.

This limitation merely recites generic computer technology (e.g., said screen) at a high-level of generality and merely displaying information (i.e., a next display) is considered insignificant extra-solution activity that does not add significantly more to the abstract idea.

Claim 2 recites:
	wherein at least one display comprises a visual element.
This limitation merely recites generic computer technology (e.g., said screen) displaying information (i.e., a visual element) is considered insignificant extra-solution activity that does not add significantly more to the abstract idea. There is nothing unique or inventive about a visual element.

Claim 3 recites:
	wherein said visual element is a static image.
This limitation merely recites generic computer technology (e.g., said screen) displaying information (i.e., a visual element that is a static image) is considered insignificant extra-solution activity that does not add significantly more to the abstract idea. There is nothing unique or inventive about a visual element that is a static image.

Claim 4 recites:
wherein said static image is selected from the group consisting of: a domestic setting, a hospital setting, a laboratory setting; and a clinical setting.

This limitation merely recites generic computer technology (e.g., said screen) displaying information (i.e., a visual element that is a static image) is considered insignificant extra-solution activity that does not add significantly more to the abstract idea. There is nothing unique or inventive about a visual element that is a static image that represents a domestic setting, a hospital setting, a laboratory setting; and a clinical setting.

Claim 5 recites:
	wherein said domestic setting is said user’s domicile.
This limitation merely recites generic computer technology (e.g., said screen) displaying information (i.e., a visual element that is a static image and wherein the domestic setting is a user’s domicile) is considered insignificant extra-solution activity that does not add significantly more to the abstract idea. There is nothing unique or inventive about a visual element that is a static image that represents a domestic setting that is a user’s domicile.

Claim 6 recites:
wherein at least one completion condition of said least one display comprises manipulating said visual element via said input means.

This limitation merely recites generic computer technology (e.g., said input means) at a high-level of generality and merely performing actions which can be done manually by a user is considered insignificant extra-solution activity that does not add significantly more to the abstract idea. Here, the pending claims broadly recites a “completion condition” which could, under a broad and reasonable interpretation (BRI) simply be patient registration whereby a user uses an input device (e.g., keyboard) to “manipulate” a first display (e.g., interface display) to perform the completion condition of selecting, entering, and the like, patient information (i.e., “mimicking” the performance of said step).

Claim 7 recites:
said corresponding step of said medical health care procedure for said at least one display includes the rise of a medical device;
said visual clement comprises an image of said medical device used in said corresponding step;
said at least one completion condition comprises manipulating said visual image of said medical device in a manner mimicking the use of said medical device in said corresponding step.

This limitation merely recites generic technology (e.g., a medical device) at a high-level of generality and merely displaying information (i.e., an image of a medical device, rise of a medical device) is considered insignificant extra-solution activity that does not add significantly more to the abstract idea.

Claim 8 recites:
wherein said image of a medical device is an image of the same type of medical device prescribed to the user.

This limitation merely recites generic technology (e.g., a medical device) at a high-level of generality and merely displaying information (i.e., an image of the same type of medical device prescribed to the user) is considered insignificant extra-solution activity that does not add significantly more to the abstract idea.

Claim 9 recites:
wherein said image of a medical device is an image of the same model of medical device prescribed to the user.

This limitation merely recites generic technology (e.g., a medical device) at a high-level of generality and merely displaying information (i.e., an image of the same model of medical device prescribed to the user) is considered insignificant extra-solution activity that does not add significantly more to the abstract idea.

Claim 10 recites:
	wherein said visual element is a body part.
This limitation merely recites generic computer technology (e.g., said screen) displaying information (i.e., a visual element that is a body part) is considered insignificant extra-solution activity that does not add significantly more to the abstract idea. There is nothing unique or inventive about a visual element that is a body part.

Claim 11 recites:
wherein said client device comprises user profile data including the age, sex, and ethnicity of the user, and said visual element is a graphical representation of a body part customized to correspond to said age, sex, and ethnicity indicated In said profile data.

This limitation merely recites generic computer technology (e.g., said client device) including information (i.e., age, sec, ethnicity of the user, visual element that is a graphical representation of a body part) is considered insignificant extra-solution activity that does not add significantly more to the abstract idea. There is nothing unique or inventive about this type of data or a visual element that is a body part.

Claim 12 recites:
	wherein said visual element is a photograph of said body part of said user.
This limitation merely recites generic computer technology (e.g., said screen) displaying information (i.e., a visual element that is photograph of a body part) is considered insignificant extra-solution activity that does not add significantly more to the abstract idea. There is nothing unique or inventive about a visual element that is a photograph of a body part.

Claim 13 recites:
said corresponding step of said medical health care for said at least one display requires the use of a medical device on said body part;
said visual element of a body part is a first visual element;
said at least one display comprises a second visual element comprising an image of said medical device used on said body part in said corresponding step;
said at least one completion condition of said at least last one display comprises manipulating said image of said medical device with respect to said first visual element in a manner mimicking the use of said medical device on said body part in said corresponding step.

This limitation merely recites generic computer technology (e.g., a medical device) at a high-level of generality and merely performing actions which can be done manually by a user is considered insignificant extra-solution activity that does not add significantly more to the abstract idea. Here, the pending claims broadly recites a “completion condition” which could, under a broad and reasonable interpretation (BRI) simply be patient registration whereby a user uses an input device (e.g., keyboard) to “manipulate” a first display (e.g., interface display) to perform the completion condition of selecting, entering, and the like, patient information (i.e., “mimicking” the performance of said step).

Claim 14 recites:
	wherein said visual element is a photograph of a friend, relative, or neighbor of said user.
This limitation merely recites generic computer technology (e.g., said screen) displaying information (i.e., a visual element that is photograph of a friend, relative, or neighbor of said user) is considered insignificant extra-solution activity that does not add significantly more to the abstract idea. There is nothing unique or inventive about a visual element that is a photograph of a particular person.

Claim 15 recites:
wherein said medical health care procedure is selected from the group consisting of: a diagnostic test; a preventative procedure; a physical therapy; an occupational therapy; and a pharmaceutical therapy.

This limitation merely recites information at a high-level of generality (i.e., a diagnostic test, a preventive procedure, a physical therapy, and occupational therapy, a pharmaceutical therapy) is considered insignificant extra-solution activity that does not add significantly more to the abstract idea.

Claim 16 recites:
wherein said client device communicates with said server computer via a telecommunications network.

This limitation merely recites generic technology (e.g., said client device, said server computer, telecommunications network) at a high-level of generality performing routine tasks (i.e., communicates) is considered insignificant extra-solution activity that does not add significantly more to the abstract idea.

Claim 17 recites:
for each display in said plurality of displays, via said input means, said user completing said at least one completion condition of said each display by said user manipulating said each display in a manner mimicking the performance of said step of said medical health care procedure corresponding' to said each display;
only after said user completing said at least one completion condition for all displays in said plurality of displays for said selected case package, receiving at said server computer an indication that said selected ease package is complete.

This limitation merely recites generic computer technology (e.g., said input means, said server computer) at a high-level of generality and merely performing actions which can be done manually by a user is considered insignificant extra-solution activity that does not add significantly more to the abstract idea. Here, the pending claims broadly recites a “completion condition” which could, under a broad and reasonable interpretation (BRI) simply be patient registration whereby a user uses an input device (e.g., keyboard) to “manipulate” a first display (e.g., interface display) to perform the completion condition of selecting, entering, and the like, patient information (i.e., “mimicking” the performance of said step). Merely receiving and/or transmitting a notification, message, and the like (i.e., indication) is insignificant post-solution activity which could otherwise be done manually be a user.
In regards to (2B), the claims, individually, as a whole and in combination with one another, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of (A) a generic computer structure(s) that serves to perform computer functions that serve to merely link the abstract idea to a particular technological environment (i.e., computers); and/or (B) functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. For example, the claims recite a server, storage medium, client device, simulator software, display, etc. which are merely well-known general purpose computers, components and/or technologies that receive, store, transmit, display, generate and otherwise process information which are akin to functions that courts consider well-understood, routine, and conventional activities previously known to the pertinent industry, such as, performing repetitive calculations; receiving or transmitting data over a network; electronic recordkeeping; retrieving and storing information in memory; and sorting information (See, for example, MPEP § 2106). Moreover, paragraphs [0039]-[0041] of applicant's specification (US 2018/0082393) recites that the method is implemented using “computational devices including, but not limited to: processing devices, microprocessors, personal computers, desktop computers, laptop computers, workstations, terminals, servers, clients, portable computers, handheld computers, cell phones, mobile phones, smart phones, tablet computers, server farms, hardware appliances, minicomputers, mainframe computers, video game consoles, handheld video game products, and wearable computing devices including but not limited to eyewear, wristwear, pendants, fabrics, and clip-on devices” which are general purpose or generic-type computers. 
More specifically, the use of generic computer components at a high level of generality to process information through an unspecified server computer does not impose any meaningful limit on the computer implementation of the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
Therefore, the claims are not patent-eligible under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.1.	Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Palanker et al. (US 2014/0285769), in view of Ramshaw (US 5791907), and in view of Itai (US 2014/0071072).

CLAIM 1
Palanker teaches method for practicing a health care procedure (Palanker: abstract), comprising: provided a server computer comprising:
a non-transitory computer-readable storage medium having thereon a plurality of case packages, each said case package having an associated unique identifier and comprising a plurality of displays for practicing a health care procedure, said health care procedure including a plurality of steps to be performed in a predefined sequence, and each one of said displays corresponding to one of said plurality of steps, (Palanker: abstract; ¶¶ [0008]-[0009] “one or more visual function tests pre-selected…comprised of a number of steps”, [0083], [0124] “test sequence”; FIGS. 1-22);
providing a client device in communication with said server computer, said client device having a user input means and a screen, and a non-transitory computer-readable storage medium containing simulator software configured to execute any case package in said plurality of case packages (Palanker: abstract; ¶¶ [0066]-[0069]; FIGS. 1-22);
receiving at said server computer a request comprising a received identifier associated with one case package in said plurality of case packages (Palanker: abstract; ¶¶ [0052]-[0053]; FIGS. 1-22);
said server computer selecting from said plurality of case packages a selected case package having an associated unique identifier corresponding to said received identifier (Palanker: abstract; ¶¶ [0052]-[0053] Tests for different diseases, treatment, etc.; FIGS. 1-22);
receiving at said client computer said selected case package (Palanker: abstract; ¶¶ [0052]-[0053]; FIGS. 1-22);
said simulator software on said client device causing to be displayed on said screen a first display of said plurality of displays of said selected case package (Palanker: abstract; ¶¶ [0056] “displayed on the mobile device”; FIGS. 1-22).

Palanker does not appear to explicitly teach the following:
wherein each display in said plurality of displays includes at least one completion condition required to be completed for advancement through said each display;
via said input means, a user completing said completion condition of said first display by said user manipulating said first display in a manner mimicking the performance of said step of said health care procedure corresponding to said first display; and
only after said user completing said completion condition, displaying on said screen a next display in said plurality of displays.

Ramshaw, however, teaches the following:
wherein each display in said plurality of displays includes advancement through said each display (Ramshaw: abstract;  col. 2, ln. 39-col. 4, ln. 27; col. 15, ln. 65-col. 16, ln. 17 Examiner considers the extremely broad language recited (e.g., “completion condition”) to read on numerous teachings within the cited prior art references (e.g., a completion condition reads on the following “Once the user is ready to proceed to the next step in the procedure, he may do so by clicking the Continue icon”; FIGS. 1-14G, for example, FIGS. 3A-4B clearly show displays, completion conditions, etc.);
displaying on said screen a next display in said plurality of displays (Ramshaw: abstract;  col. 2, ln. 39-col. 4, ln. 27; col. 15, ln. 65-col. 16, ln. 17 Examiner considers the extremely broad language recited (e.g., “completion condition”) to read on numerous teachings within the cited prior art references (e.g., a completion condition reads on the following “Once the user is ready to proceed to the next step in the procedure, he may do so by clicking the Continue icon”; FIGS. 1-14G, for example, FIGS. 3A-4B clearly show input means, displays, completion conditions, etc.).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the interactive medical training system including completion conditions requiring a user to mimic steps to advance through a plurality of displays, as taught by Ramshaw, with the system and method for providing analysis of visual function using a mobile device with display, as taught by Palanker, with the motivation of facilitating education and training in medical procedures (Ramshaw: col. 1, ln. 10-col. 2, ln. 41).

Palanker and Ramshaw do not appear to explicitly teach the following:
at least one completion condition required to be completed;
via said input means, a user completing said completion condition of said first display by said user manipulating said first display in a manner mimicking the performance of said step of said health care procedure corresponding to said first display; and
only after said user completing said completion condition.

Itai, however, teaches the following:
at least one completion condition required to be completed (Itai: abstract; ¶¶ [0069]-[0092]; FIGS. 1-10);
via said input means, a user completing said completion condition of said first display by said user manipulating said first display in a manner mimicking the performance of said step of said health care procedure corresponding to said first display (Itai: abstract; ¶¶ [0069]-[0092]; FIGS. 1-10); and
only after said user completing said completion condition (Itai: abstract; ¶¶ [0069]-[0092]; FIGS. 1-10).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the medical image display and simulator using completion conditions, as taught by Itai, with the interactive medical training system including completion conditions requiring a user to mimic steps to advance through a plurality of displays, as taught by Ramshaw, with the system and method for providing analysis of visual function using a mobile device with display, as taught by Palanker, with the motivation of facilitating simpler surgery simulations (Itai: ¶¶ [0001]-[0009]).

CLAIM 2
Palanker teaches the method of claim 1, wherein at least one display comprises a visual element (Palanker: abstract; ¶¶ [0057] “visual function tests”; FIGS. 1-22, for example, FIG. 8A shows a visual element.).

CLAIM 3
Palanker teaches the method of claim 3, wherein said visual element is a static image (Palanker: abstract; ¶¶ [0057] “visual function tests”; FIGS. 1-22, for example, FIG. 12B shows a visual element.).

CLAIM 4
Palanker teaches the method of claim 2, wherein said static image is selected from the group consisting of: a domestic setting; a hospital setting; a laboratory setting; and a clinical setting (Palanker: abstract; ¶¶ [0008]-[0014] Tests can be performed remotely anywhere.; FIGS. 1-22; The specific type of information used, displayed, stored, received, transmitted, and otherwise used as recited is merely non-functional descriptive language without any new and unobvious functional relationship and thus, the descriptive language is given no patentable weight.).

CLAIM 5
Palanker teaches the method of claim 4, wherein said domestic setting is said user’s domicile (Palanker: abstract; ¶¶ [0008]-[0014] Tests can be performed remotely anywhere.; FIGS. 1-22; The specific type of information used, displayed, stored, received, transmitted, and otherwise used as recited is merely non-functional descriptive language without any new and unobvious functional relationship and thus, the descriptive language is given no patentable weight.).

CLAIM 6
Palanker teaches the method of claim 2, wherein at least one completion condition of said least one display comprises manipulating said visual element via said input means (Palanker: abstract; ¶¶ [0056] “input the answers to the tests by touching a touch screen”; FIGS. 1-22, for example, FIG. 8A shows a GUI.).

CLAIM 7
Palanker does not appear to explicitly teach the method of claim 6, wherein: said corresponding step of said health care procedure for said at least one display includes the use of a medical device; said visual element comprises an image of said medical device used in said corresponding step; said at least one completion condition comprises manipulating said visual image of said medical device in a manner mimicking the use of said medical device in said corresponding step.
Ramshaw, however, teaches said corresponding step of said health care procedure for said at least one display includes the use of a medical device; said visual element comprises an image of said medical device used in said corresponding step; said at least one completion condition comprises manipulating said visual image of said medical device in a manner mimicking the use of said medical device in said corresponding step (Ramshaw: abstract; col. 2, ln. 39-col. 4, ln. 27; col. 15, ln. 65-col. 16, ln. 17; FIGS. 1-14G, for example, FIGS. 5A-5B clearly show an medical instrument (i.e., medical device).).
The motivation to include the teachings of Ramshaw with the teachings of Palanker is the same as that of claim 1 above and is incorporated herein.

CLAIM 8
Palanker does not appear to explicitly teach the method of claim 7, wherein said image of a medical device is an image of the same type of medical device prescribed to the user.
Ramshaw, however, teaches wherein said image of a medical device is an image of the same type of medical device prescribed to the user (Ramshaw: abstract; col. 2, ln. 39-col. 4, ln. 27; col. 15, ln. 65-col. 16, ln. 17; FIGS. 1-14G, for example, FIGS. 5A-5B clearly shows a “prescribed” medical instrument (i.e., medical device) that will be used for a patient needing a “prescribed” procedure.; It is also submitted that the type of image is akin to non-functional descriptive language without any new and unobvious functional relationship and thus, the descriptive image is given no patentable weight.).
The motivation to include the teachings of Ramshaw with the teachings of Palanker is the same as that of claim 1 above and is incorporated herein.

CLAIM 9
Palanker does not appear to explicitly teach the method of claim 8, wherein said image of a medical device is an image of the same model of said medical device prescribed to the user.
Ramshaw, however, teaches wherein said image of a medical device is an image of the same model of said medical device prescribed to the user (Ramshaw: abstract; col. 2, ln. 39-col. 4, ln. 27; col. 15, ln. 65-col. 16, ln. 17; FIGS. 1-14G, for example, FIGS. 5A-5B clearly shows a “prescribed” medical instrument (i.e., medical device) that will be used for a patient needing a “prescribed” procedure.; It is also submitted that the type of image is akin to non-functional descriptive language without any new and unobvious functional relationship and thus, the descriptive image is given no patentable weight.).
The motivation to include the teachings of Ramshaw with the teachings of Palanker is the same as that of claim 1 above and is incorporated herein.

CLAIM 10
Palanker does not appear to explicitly teach the method of claim 2, wherein said visual element is a body part.
Ramshaw, however, teaches wherein said visual element is a body part (Ramshaw: abstract; col. 11, lns. 10-29; FIGS. 1-14G, for example, FIG. 4B shows a body part.; It is also submitted that the type of image is akin to non-functional descriptive language without any new and unobvious functional relationship and thus, the descriptive image is given no patentable weight.).
The motivation to include the teachings of Ramshaw with the teachings of Palanker is the same as that of claim 1 above and is incorporated herein.

CLAIM 11
Palanker teaches the method of claim 10, wherein said client device comprises user profile data including the age, sex, and ethnicity of the user, and said visual element is a graphical representation of a body part customized to correspond to said age, sex, and ethnicity indicated in said profile data (Palanker: abstract; ¶¶ [0101]; FIGS. 1-22, for example, FIG. 8A shows a graphical representation of an eye.; It is also submitted that the type of image is akin to non-functional descriptive language without any new and unobvious functional relationship and thus, the descriptive image is given no patentable weight.).

CLAIM 12
Palanker does not appear to explicitly teach the method of claim 10, wherein said visual element is a photograph of said body part of said user.
Ramshaw, however, teaches wherein said visual element is a photograph of said body part of said user (Ramshaw: abstract; col. 4, lns. 36-39 “photographic images”; col. 11, lns. 10-29; FIGS. 1-14G, for example, FIG. 2 teaches “visual images” or photographs and FIG. 4B shows photograph of a body part.; It is also submitted that the type of image is akin to non-functional descriptive language without any new and unobvious functional relationship and thus, the descriptive image is given no patentable weight.).
The motivation to include the teachings of Ramshaw with the teachings of Palanker is the same as that of claim 1 above and is incorporated herein.

CLAIM 13
Palanker does not appear to explicitly teach the method of claim 10, wherein: said corresponding step of said health care for said at least one display requires the use of a medical device on said body part; said visual element of a body part is a first visual element; said at least one display comprises a second visual element comprising an image of said medical device used on said body part in said corresponding step; said at least one completion condition of said at last one display comprises manipulating said image of said medical device with respect to said first visual element in a manner mimicking the use of said medical device on said body part in said corresponding step.
Ramshaw, however, teaches said corresponding step of said health care for said at least one display requires the use of a medical device on said body part; said visual element of a body part is a first visual element; said at least one display comprises a second visual element comprising an image of said medical device used on said body part in said corresponding step; said at least one completion condition of said at last one display comprises manipulating said image of said medical device with respect to said first visual element in a manner mimicking the use of said medical device on said body part in said corresponding step (Ramshaw: abstract; col. 11, lns. 10-29; FIGS. 1-14G; for example, FIGS. 7B-7C show a medical device on a body part.).
The motivation to include the teachings of Ramshaw with the teachings of Palanker is the same as that of claim 1 above and is incorporated herein.

CLAIM 14
Palanker does not appear to explicitly teach the method of claim 2, wherein said visual element is a photograph of a friend, relative, or neighbor of said user.
Ramshaw, however, teaches wherein said visual element is a photograph of a friend, relative, or neighbor of said user (Ramshaw: abstract; col. 11, lns. 10-29; FIGS. 1-14G; It is also submitted that the type of image is akin to non-functional descriptive language without any new and unobvious functional relationship and thus, the descriptive image is given no patentable weight.).
The motivation to include the teachings of Ramshaw with the teachings of Palanker is the same as that of claim 1 above and is incorporated herein.

CLAIM 15
Palanker teaches the method of claim 1, wherein said health care procedure is selected from the group consisting of: a diagnostic test; a preventative procedure; a physical therapy; an occupational therapy; and a pharmaceutical therapy (Palanker: abstract; ¶¶ [0003] “treatment and therapy”, [0044], [0049]; FIGS. 1-22, for example, FIG. 8A shows a test, FIG. 9B shows a treatment and therapy.).

CLAIM 16
Palanker teaches the method of claim 1, wherein said client device communicates with said server computer via a telecommunications network (Palanker: abstract; ¶¶ [0042]; FIGS. 1-22, for example, FIG. 1A shows a network, a client device, a server and communications network.).

CLAIM 17
Palanker does not appear to explicitly teach the method of claim 1, further comprising: for each display in said plurality of displays, via said input means, said user completing said at least one completion condition of said each display by said user manipulating said each display in a manner mimicking the performance of said step of said health care procedure corresponding to said each display; only after said user completing said at least one completion condition for all displays in said plurality of displays for said selected case package, receiving at said server computer an indication that said selected case package is complete.
Ramshaw, however, teaches for each display in said plurality of displays, via said input means, said user completing said at least one completion condition of said each display by said user manipulating said each display in a manner mimicking the performance of said step of said health care procedure corresponding to said each display; only after said user completing said at least one completion condition for all displays in said plurality of displays for said selected case package, receiving at said server computer an indication that said selected case package is complete (Ramshaw: abstract; col. 2, ln. 39-col. 4, ln. 27; col. 15, ln. 65-col. 16, ln. 17; FIGS. 1-14G).
The motivation to include the teachings of Ramshaw with the teachings of Palanker is the same as that of claim 1 above and is incorporated herein.

Response to Arguments
6.	Applicant's arguments filed 4/13/2022 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 4/13/2022.

6.1.	Applicant argues, on pages 6-8 of the response, that the claim limitations are not mere extra-solution activity; the innovation and inventiveness in the use of the computer interface in this fashion is sufficient to meet the requirements of Alice and the 2019 Guidance; and the present claims recite limitations that convert the abstract idea into a practical application like the patent-eligible claims in Example 42 of the 2019 Guidance.
In response, it is reiterated that the claims do not recite additional elements that integrate the abstract idea into a practical application. The claims additional elements (i.e., identified above) recited at a high-level of generality do not integrate the abstract idea into a practical application because the additional elements merely link the use of the judicial exception to a particular technological environment or field of use; and/or simply append technologies and functions, specified at a high level of generality, to the abstract idea (i.e., the additional elements do not amount to more than a recitation of the words “apply it” (or an equivalent) or are more than mere instructions to implement an abstract idea or other exception on a computer). For example, the additional elements do not recite improvements to the functioning of a computer, or to any other technology or technical field—the additional elements merely recite general purpose computer technology; the additional elements do not recite applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition—there is no actual administration of a particular treatment; the additional elements do not recite applying the judicial exception with, or by use of, a particular machine—the additional elements merely recite general purpose computer technology; the additional elements do not recite limitations effecting a transformation or reduction of a particular article to a different state or thing—the additional elements do not recite transformation such as a rubber mold process; the additional elements do not recite applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment—the additional elements merely leverage general purpose computer technology to link the abstract idea to a technological environment.
Furthermore, the pending claims are not directed to any technological improvement per se, such as an improvement in computers as tools. Rather, applicant's claimed invention is merely being linked to a technological environment by using well-known general purpose computer technology (e.g., a processor) recited at a high-level of generality as a tool to perform an abstract idea, for example, using categories (e.g., data pairs with identifying codes, etc.) to organize, store and transmit information—no memory is configured, no data table is created, no computer performance is improved. Applicant’s claims also do not pertain to an improved interface. In other words, the focus of Appellant’s claims is not on an improvement in computers as tools, but on certain abstract ideas that use computers as tools.
Lastly, it is noted that Example 42 of the 2019 PEG disclosed a technological solution (i.e., converting disparate data inputs into a standard format) to a technological problem (i.e., a central server unable to process data inputs in different formats). It is submitted that the pending claims are neither directed to standardization of data inputs and nor directed to a technological solution to a technological problem and therefore Example 42 is not specifically relevant.
In short, it is respectfully submitted that the pending claims are directed to an abstract idea, do not integrate the abstract idea into a practical application, do not recite significantly more than the abstract idea itself, and therefore are not patent-eligible under 35 U.S.C. § 101, as set forth above, in previous office action and incorporated herein.

6.2.	With regard to applicant’s other arguments, it is submitted that new prior art has been applied to the claims. As such, applicant's remarks with regard to the application of the cited prior art to the amended claims are addressed in the Office Action above.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TOMASZEWSKI whose telephone number is (313)446-4863. The examiner can normally be reached M-F 5:30 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686